Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 comprises a period and the then recites: The device according to claim 5 …. Thus, it is unclear what the scope of claim 5 is. For purposes of examination, all the limitations will be interpreted as being required.
Claim 5 recites the first spring and the second spring. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the receiving slot. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites The device of claim 7…. Thus, it is unclear what claim this is meant to depend from. For purposes of examination, the claim will be interpreted to depend from claim 1.
Claim 8 recites the carriage. There is insufficient antecedent basis for this limitation in the claim.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102008062114 (“Jakob”).
Regarding claim 1, Jakob discloses a device (1) for alternately inserting a first ram (24/27) or a second ram (26/28) into a ram feeder (12, paras. [0022] & [0026], wherein all references to the Jakob specification refer to the machine translation submitted herewith), characterized in that the first ram and the second ram are arranged movably on a retaining plate (6) in a first movement direction (direction Y, para. [0022]), wherein the ram feeder is movable in a second movement direction (direction X illustrated in fig. 2, paras. [0018] & [0025]), wherein the first movement direction is orthogonal to the second movement direction (fig. 2, wherein directions X and Y are orthogonal).
Regarding claim 2, Jakob further teaches the first ram comprises a first stripping claw head (24) and the second ram comprises a second stripping claw head (26, figs. 1 & 2).
Claim 3 recites the first ram has a first spring and the second ram has a second spring. When viewing the top of figure 2, Jakob discloses springs wrapped around elements 27 & 28.
Regarding claim 4, Jakob further teaches the first ram and the second ram are arranged parallel to each other on a carriage (figs. 1 & 2). 
Regarding claim 6, Jakob further teaches the ram feeder comprises a guide sleeve (16 or 23 of fig. 2, para. [0024]).
Claim 8 recites the carriage (25) can be moved in the first movement direction by a drive (para. [0022]).
Claim 9 recites the ram feeder can be moved in the second movement direction by a further drive (para. [0018], i.e. drive connected to plate 15).
Claim 10 recites the ram feeder can be moved in the second movement direction by a further drive (para. [0018], i.e. drive connected to plate 15).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob as applied to claims 1 and 4 above, and further in view of US Patent No. 5,844,142 (“Blanch”).
Claim 5 recites a reception is arranged on the carriage, wherein the first ram and the second ram are held in the reception. Jakob teaches openings, or receptions, in the carriage 25 that allow the heads 24/26 to connect to devices 27/28 (figs. 1 & 2, paras. [0022], [0023] & [0027]). However, Jakob fails to explicitly teach the reception serves as a stop for the first spring and the second spring. This would have been obvious in view of Blanch. 
Blanch teaches a stripping pin for stripping a needle (col. 27 lines 11-17). Similarly to Jakob, the stripping device of Blanch comprises a head 192 connected to a device 194 to reciprocate the head via an assembly 190 comprising an channel, i.e. reception (fig. 16, col. 27 lines 11-17). Blanch teaches a spring 193 around the pin assembly and within the channel such that the spring abuts a portion of the channel, thereby forming a stop. 
In this case, both Jakob and Blanch teach a stripping device comprising a head 192 connected to a device 194 to reciprocate the head via an assembly 190 comprising an channel, i.e. reception. However, Jakob is silent as to the structure of the assembly/carriage comprising the channel. Blanch teaches one of skill in the art that the pin can comprise a spring therearound and within the channel such that a surface of the channel forms a stop for the spring. Since the stripping pin of Jakob and Blanch operate in similar ways, it would be obvious and predictable to modify Jakob such that the pin comprises a spring therearound and within the channel/reception of the carriage such that a surface of the channel/reception forms a stop for the spring.
Regarding claim 7, Jakob fails to explicitly teach the receiving slot comprises a stripping claw stop. As detailed in the rejection to claim 5, above, it would be obvious to modify Jakob in view of Blanch such that the pin comprises a spring therearound and within the channel/reception of the carriage such that a surface of the channel/reception forms a stop for the spring. The surface forming a stop for the spring is interpreted as the stripping claw stop since it prevents the stripping pin head of Jakob from extending past a predetermined distance from the carriage. Thus, when interpreting the channel as the receiving slot, the receiving slot comprises a stripping claw stop.
In the alternative, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob as applied to claim 1 above, and further in view of Blanch.
Assuming arguendo that figs. 1 and 2 of Jakob don’t teach the first and second springs, this limitation would have been obvious in view of Blanch for the same reasons detailed in the rejection to claim 5, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”